[Cite as State v. Pressley, 2012-Ohio-4083.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                          :

        Plaintiff-Appellee                             :           C.A. CASE NO.    24852

v.                                                    :            T.C. NO.   10CR3727/2

JACK R. PRESSLEY                                :           (Criminal appeal from
                                                                    Common Pleas Court)
        Defendant-Appellant                     :

                                                      :

                                               ..........

                                               OPINION

                          Rendered on the       7th       day of    September    , 2012.

                                               ..........

MICHELE D. PHIPPS, Atty. Reg. No. 0069829, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

PETER R. CERTO, Atty. Reg. No. 0018880, One S. Main Street, Suite 1590, Dayton, Ohio
45402
      Attorney for Defendant-Appellant

                                               ..........

DONOVAN, J.

        {¶ 1}     Defendant-appellant Jack R. Pressley appeals his conviction and sentence for

burglary (occupied structure), in violation of R.C. 2911.12(A)(1), a felony of the second
                                                                                          2

degree, and one count of possession of criminal tools, in violation of R.C. 2923.24(A), a

felony of the fifth degree. Pressley filed a timely notice of appeal with this Court on

October 14, 2011.

       {¶ 2}    The basis for the instant appeal occurred on November 22, 2010, at

approximately 2:00 p.m. when the victim, Erin Dues, was alone at home in the upstairs

bathroom of her residence located at 4433 Jonathan Drive in Kettering, Ohio. Upon

hearing her dogs begin barking, Dues stepped out of the bathroom and looked down at the

front door where she observed a man she did not know knocking on her door. Dues

testified that she could clearly see the man at her front door. Further, a large picture

window to the left of the door afforded her a full view of the individual.

       {¶ 3}    The man continued to knock on the door and ring the doorbell while Dues

studied his appearance. Dues, beginning to fear for her safety, called her neighbor, Jay

Morgan, who lives across the street.      Morgan’s residence provides him a good view of

Dues’ residence and driveway. Dues informed Morgan that she did not know the man who

was knocking on her door. Dues testified that she asked Morgan to come over.

       {¶ 4}    After approximately twenty to thirty seconds of knocking on the door, the

man, later identified as Pressley’s co-defendant, Drexil L. Adkins, left the front porch and

walked around towards the back of the house as Dues continued to observe him. Dues

testified that Adkins had dark hair and facial hair. Dues further testified that Adkins was

wearing a white t-shirt and was walking with a cane. After she observed Adkins walk around

the side of her house, Dues ended her conversation with Morgan and went to her bedroom

with a portable telephone. From her bedroom window, Dues observed Adkins approach a
                                                                                          3

red four-door sedan with faded paint on the rear of the vehicle. Another man with red hair

and a goatee exited the red sedan and spoke briefly with Adkins. Dues testified that the

man with red hair, later identified as Pressley, had a tattoo on his face and was wearing a

hooded gray sweatshirt. At this point, Dues called 911 at approximately 2:14 p.m.

       {¶ 5}    While she was speaking with the 911 operator, Dues observed Adkins and

Pressley walk towards the back door of her residence which consists of a sliding glass door

that leads into a sunroom which is connected to the next room by two additional glass doors.

 Dues testified that she was able to observe both men very closely as they approached the

back door. Eventually, Dues lost sight of the two men, and the 911 operator told her to go

into the bedroom and lock the door. While she was in the bedroom, Dues testified that she

heard the sound of breaking glass followed by the sounds of muffled footsteps as if someone

was shuffling through glass. After a few minutes passed, Dues testified that she heard

someone in her house calling her name. Dues realized it was her neighbor and she called

out to him. Morgan went upstairs and told Dues that he had just seen the red sedan drive

away with four white males inside the vehicle. Dues relayed all of the information to the

911 operator and waited for the police to arrive.

       {¶ 6}    Officer John Soto of the Kettering Police Department responded to the

dispatch regarding the burglary almost immediately. When Officer Soto received the call,

he was just leaving the parking lot of the Kettering Police Department located on Shroyer

Road which was close to Dues’ residence. After consulting a map of the area, Officer Soto

determined that the perpetrators would be leaving the area by one of only a few possible

routes. Officer Soto positioned his cruiser at the intersection of Maricarr Drive and East
                                                                                            4

Stroop Road in Kettering. From this vantage point, Officer Soto testified that he was able

to observe all vehicles traveling on Stroop Road in both directions. While he waited,

Officer Soto observed a red sedan with “sunspots” on the trunk which he understood to be

the same as faded paint. Officer Soto testified that he also noticed that there were four

individuals in the vehicle and they were all sitting rigidly in their seats looking straight

ahead. Officer Soto testified that he thought it was suspicious that no one in the vehicle

looked in his direction or made eye contact with him.         Officer Soto testified that he

observed the vehicle at a distance of approximately two and one-half miles from Dues’

residence.

        {¶ 7}    Officer Soto pulled onto Stroop Road and began following the red sedan.

Officer Soto checked the license plates and discovered that the vehicle was registered to

Tiffany MacIntosh. Officer Soto testified that the driver of the vehicle was not speeding,

nor did she commit any traffic violations. Based on the matching description of the vehicle

as well as the “suspicious” behavior of its occupants, Officer Soto stopped the vehicle at the

corner of Shroyer Road and Schuyler Drive in Kettering at approximately 2:20 p.m. After

other officers arrived, Officer Soto approached the vehicle and removed the driver, Tiffany

MacIntosh, placing her in the back of his cruiser. The three remaining occupants of the

vehicle were also removed from the vehicle, handcuffed, and ordered to stand against a

fence next to the roadway. The men were flanked by plain clothes detectives and uniformed

police officers on either side.

        {¶ 8}    While the men stood against the fence, Officer Steven Driscoll of the

Kettering Police Department was dispatched to Dues’ residence. Once he arrived, Officer
                                                                                           5

Driscoll spoke with Dues and Morgan regarding the details of the burglary. While at Dues’

residence, Officer Driscoll received a report that Kettering Police had stopped a vehicle

nearby which matched the description of the vehicle used in the burglary. At that point, it

was decided that Officer Driscoll would conduct a drive-by with Dues in an effort to identify

the possible suspects. Officer Driscoll placed Dues into an unmarked police vehicle and

then drove to the area where the suspects were located.

       {¶ 9}    Dues subsequently identified both Pressley and Adkins as the two men who

broke into her residence. Dues also identified the red sedan as the vehicle that the suspects

used during the burglary. Upon being searched, several pieces of broken glass were found

in Pressley’s pockets. The police also discovered broken glass in the vehicle, as well as a

glass punch. Pressley was arrested and charged with burglary of an occupied structure and

possession of criminal tools.

       {¶ 10} On December 28, 2010, Pressley was indicted for burglary and possession of

criminal tools. At his arraignment on December 30, 2010, Pressley stood mute, and the trial

court entered a plea of not guilty on his behalf. Pressley filed a motion to suppress on

January 19, 2011, wherein he challenged the initial stop and subsequent search of the

vehicle, as well as any incriminating statements that may have been made. After a hearing

held on May 25, 2011, and June 16, 2011, the trial court overruled Pressley’s motion to

suppress orally during a pre-trial hearing on August 16, 2011. The trial court’s ruling was

journalized in an entry filed on August 17, 2011.

       {¶ 11} A jury trial was held on August 29, 30, and 31, 2011, and Pressley was

found guilty of both burglary and possession of criminal tools. On September 27, 2011, the
                                                                                             6

trial court sentenced Pressley to an aggregate term of seven years imprisonment.

       {¶ 12} It is from this judgment that Pressley now appeals.

       {¶ 13} Because they are interrelated, Pressley’s first and second assignments of

error will be discussed as follows:

       {¶ 14} “THE TRIAL COURT ERRED WHEN IT FOUND THAT THE

ARRESTING OFFICER HAD [A] REASONABLE ARTICULABLE SUSPICION TO

MAKE AN INVESTIGATORY STOP OF THE DEFENDANT/APPELLANT’S MOTOR

VEHICLE.”

       {¶ 15} “THE TRIAL COURT ERRED IN FINDING THERE WAS PROBABLE

CAUSE FOR THE ARREST OF THE DEFENDANT.”

       {¶ 16} In his first assignment, Pressley contends that the trial court erred when it

overruled his motion to suppress because the police lacked a reasonable, articulable

suspicion to stop the vehicle in which he was a passenger. In his second assignment,

Pressley argues that because Officer Soto lacked a reasonable suspicion to stop the red

sedan, he was unlawfully placed under arrest at the time of the initial traffic stop.

       {¶ 17} In regards to a motion to suppress, “the trial court assumes the role of trier of

facts and is in the best position to resolve questions of fact and evaluate the credibility of

witnesses.” State v. Hopfer, 112 Ohio App.3d 521, 679 N.E.2d 321 (2d Dist.1996), quoting

State v. Venham, 96 Ohio App.3d 649, 653, 645 N.E.2d 831 (4th Dist.1994). The court of

appeals must accept the trial court’s findings of fact if they are supported by competent,

credible evidence in the record. State v. Isaac, 2d Dist. Montgomery No. 20662,

2005-Ohio-3733, citing State v. Retherford, 93 Ohio App.3d 586, 639 N.E.2d 498 (2d
                                                                                              7

Dist.1994). Accepting those facts as true, the appellate court must then determine, as a

matter of law and without deference to the trial court’s legal conclusion, whether the

applicable legal standard is satisfied. Id.

          {¶ 18} The Fourth Amendment to the United States Constitution and Section 14,

Article I of the Ohio Constitution protect individuals from unreasonable searches and

seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). A traffic stop

by a law-enforcement officer must comply with the Fourth Amendment’s reasonableness

requirement. Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89

(1996).

          {¶ 19} A police officer may stop and detain a motorist when he has a reasonable

and articulable suspicion that a motorist has committed, is committing, or is about to commit

any criminal offense, including a traffic offense, and no independent reasonable and

articulable suspicion of other criminal activity is required under Terry. State v. Stewart, 2d

Dist. Montgomery No. 19961, 2004-Ohio-1319, at ¶13; Dayton v. Erickson, 76 Ohio St.3d 3,

665 N.E.2d 1091 (1996). We determine the existence of reasonable suspicion by evaluating

the totality of the circumstances, considering those circumstances “through the eyes of the

reasonable and prudent police officer on the scene who must react to events as they unfold.”

State v. Heard, 2d Dist. Montgomery No. 19323, 2003-Ohio-1047.

          {¶ 20} “[C]ourts still retain their traditional responsibility to guard against police

conduct which is overbearing or harassing, or which trenches upon personal security without

the objective evidentiary justification which the Constitution requires. When such conduct

is identified, it must be condemned by the judiciary and its fruits must be excluded from
                                                                                                 8

evidence in criminal trials.” State v. Studley, 2d Dist. Greene No. 2010 CA 81,

2011-Ohio-5563, quoting Terry, 392 U.S. at 15.

       {¶ 21} Initially, we note that after Officer Soto decided to follow the red sedan, he

testified that he did not observe the driver of the vehicle commit any traffic violations, nor

did he observe the four occupants of the vehicle make any furtive movements or gestures.

In fact, Officer Soto testified that all of the occupants of the red sedan were sitting up and

looking straight ahead. Officer Soto testified that none of the occupants looked in his

direction, and he found their failure to acknowledge him to be suspicious behavior. A

driver’s failure to acknowledge or make eye contact with a police officer, in the absence of a

traffic violation or suspicion of another criminal act, is not a valid reason to initiate a stop of

a vehicle. See State v. Lindsey, 2d Dist. Montgomery No. 24943, 2012-Ohio-3105, ¶16.

       {¶ 22} Nevertheless, on this record, we conclude that under the totality of the

circumstances, Officer Soto possessed a reasonable, articulable suspicion to initiate a stop of

the red sedan. Significantly, Officer Soto testified that he had just received a call that a

burglary had been committed in the immediate area, and four individuals had left the crime

scene in a red four-door sedan with faded paint on the rear of the vehicle. After he received

the dispatch regarding the burglary, Officer Soto determined a probable route the suspects

would take to leave the area. After positioning himself accordingly, Officer Soto observed

a red four-door sedan with “sunspots” on the rear section drive by him. Officer Soto further

testified that the vehicle had faded paint on the trunk. He further noted that there were four

individuals in the vehicle. Accordingly, the description and location of the red sedan,

coupled with the fact that there were four occupants therein, provided Officer Soto with a
                                                                                           9

reasonable, articulable suspicion to stop the vehicle.

       {¶ 23} “Law enforcement officers may briefly stop and detain an individual for

investigation if the officers have a reasonable, articulable suspicion that criminal activity

may be afoot. That is something more than an unparticularized suspicion or mere hunch,

but less than the level of suspicion required for probable cause. To satisfy that standard,

police must be able to point to specific and articulable facts which, taken together with the

rational inferences from those facts, reasonably warrant the intrusion.” State v. Studley, 2d

Dist. Greene No. 2010 CA 81, 2011-Ohio-5563, at ¶ 54. In the instant case, Officer Soto’s

testimony contained specific and articulable facts which reasonably warranted the detention

of the four occupants of the vehicle as set forth above. In light of the evidence adduced at

the suppression hearing, the police acted reasonably by briefly detaining Pressley and the

other three occupants of the suspect vehicle in order to determine whether they were

involved in the nearby burglary.      Pressley was not placed under arrest until after the

identification occurred.

       {¶ 24} Pressley’s first and second assignments of error are overruled.

       {¶ 25} Pressley’s third and final assignment of error is as follows:

       {¶ 26} “THE TRIAL COURT ERRED IN NOT SUPPRESSING THE SHOW-UP

IDENTIFICATION EVIDENCE IN VIOLATION OF APPELLANT’S DUE PROCESS

RIGHTS UNDER ARTICLE I, SECTION 10 AND 16 OF THE OHIO CONSTITUTION,

ORC 2933.83, AND THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION.”

       {¶ 27} In his final assignment, Pressley contends that the trial court erred when it
                                                                                             10

overruled his motion to suppress as it related to his on-scene identification by Erin Dues.

Specifically, Pressley argues that the on-scene identification was inadmissible because it was

the result of an “inherently suggestive” procedure and was, therefore, unreliable.

       {¶ 28} “Show-ups at or near the scene of a crime, that occur shortly after the crime,

are not only permissible, but useful, since they can lead to an identification or

non-identification while the characteristics of the perpetrator are still fresh in the witness’s

memory. However, the show-up must not be unduly suggestive. The defendant bears the

burden to prove that a show-up procedure was so suggestive of guilt that it requires

suppression. (Internal citations omitted).” State v. McCrary, 2d Dist. Montgomery No.

23360, 2010-Ohio-2011. However, Pressley failed to meet this burden.

       {¶ 29} Officer Driscoll transported Dues to the area where the suspects had been

stopped and arrested within thirty minutes of the burglary at Dues’ residence. Officer

Driscoll testified that he informed Dues only that they were going to do a drive-by in order to

determine whether she recognized anyone. Nothing more was said or disclosed to Dues

prior to the on-scene identification. Once at the scene, Dues immediately recognized the

red sedan used in the burglary. Dues also immediately identified Pressley and Adkins as the

two men she observed in her backyard as the burglary occurred. Dues was very confident in

her identification of Pressley and Adkins because she had the opportunity to view both men

during the course of the burglary for a significant amount of time. Moreover, Dues viewed

both men from an unobstructed vantage point. We also note that the burglary occurred

during mid-afternoon on a bright, sunny day.

       {¶ 30} Pressley points out that on a portion of the 911 tape, you can hear an
                                                                                             11

unknown individual say, “We got them.          We got them,” ostensibly in regards to the

Kettering Police stopping and detaining the suspects in the red sedan. Pressley argues that

Dues was on the phone with the 911 operator when this statement was made, and she may

have, therefore, been predisposed to identifying Pressley and Adkins as the perpetrators

before she reached the scene of the stop. The 911 tape, however, was played during the

suppression hearing, and Dues testified specifically that she did not recall hearing the remark

on the day of the burglary.

       {¶ 31} Upon review, we conclude that there is no indication from the record that the

on-scene identification was improperly conducted. Dues was simply asked to look at the

three males to see if she recognized any of them. Such a neutral statement to explain the

procedure is not impermissibly suggestive of guilt. See, e.g., State v. Carruth, 2d Dist.

Montgomery No. 19997, 2004-Ohio-2317, ¶16. There is no evidence that Dues felt forced

to identify anyone or that the police officers were asking her to corroborate the officers’

suspicion of guilt, either of which may make the process impermissibly suggestive. Id.

Most importantly, Dues was able to distinguish between the men she could recognize from

the burglary and the one she could not identify. We note that Pressley argues that the

Kettering Police did not follow their own internal policies regarding the documentation of

information with respect to show-up identifications.       The issue before us, however, is

whether the circumstances surrounding the show-up identification were unduly suggestive,

thereby violating Pressley’s due process rights. Accordingly, we find that the on-scene

identification of Pressley was not unduly suggestive, and the trial court did not err in denying

Pressley’s motion to suppress Dues’ identification testimony.
                                                                                               12

       {¶ 32} Lastly, Pressley argues that the Kettering Police violated its internal policy

regarding its procedure for conducting a physical line-up identification, as well as R.C.

2933.83, the State of Ohio’s guidelines on line-up identifications. This assignment of error

implicates R.C. 2933.83(B), which took effect in July 2010. State v. Stevenson, 2d Dist.

Montgomery No. 24821, 2012-Ohio-3396.            The statute “requires any law enforcement

agency or criminal justice entity that conducts live lineups and photo lineups to adopt

specific procedures for conducting the lineups.” State v. Ruff, 1st Dist. Hamilton No.

C-110250, 2012-Ohio-1910, ¶5. These procedures include, inter alia, using “a blind or

blinded administrator” to conduct a physical live line-up or a photo lineup. R.C.

2933.83(B)(1).    Under R.C. 2933.83(C)(1), evidence of a failure to comply with the

required protocol “shall be considered by trial courts in adjudicating motions to suppress

eyewitness identification resulting from or related to the lineup.”

       {¶ 33} Initially, we note that what occurred in the instant case was a show-up

identification, not a stereotypical physical line-up identification conducted at a police station.

 The Kettering Police Department does not use physical line-ups pursuant to its written

policy in G.O. 42.2.11(A)(2) which specifically states that “because of the cumbersome

nature of physical line-ups and inadequate facilities to perform a physical line-up, KPD

personnel will not put suspects in physical line-ups.” Additionally, the procedures set forth

in R.C. 2933.83 do not apply to the facts herein. R.C. 2933.83(A)(7) defines a “live lineup”

as an “identification procedure in which a group of persons, including the suspected

perpetrator of an offense and other persons not suspected of the offense, is displayed to an

eyewitness for the purpose of determining whether the eyewitness identifies the suspect as
                                                                                        13

the perpetrator of the offense.” No “persons not suspected of the offense” were included in

the show-up identification of Pressley and his accomplices.

        {¶ 34} Pressley’s third and final assignment of error is overruled.

        {¶ 35} All of Pressley’s assignments of error having been overruled, the judgment

of the trial court is affirmed.

                                        ..........

GRADY, P.J. and HALL, J., concur.

Copies mailed to:

Michele D. Phipps
Peter R. Certo
Hon. Gregory F. Singer